Citation Nr: 0612426	
Decision Date: 05/01/06    Archive Date: 05/15/06

DOCKET NO.  03-01 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a third metatarsal joint fracture.  




WITNESS AT HEARING ON APPEAL

The veteran






ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty for training from April 
1990 to December 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in January 2006.  



FINDINGS OF FACT

The veteran is shown to have pain in the left third 
metatarsal area that as likely as not is due to a fracture 
suffered during his period of service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by residuals of a third metatarsal 
joint fracture is due to an injury that was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. § 3.303, 3.159 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

A December 1990 DA Form 2173 indicates that the veteran 
fractured his third metatarsal on October 30, 1990, when he 
stepped in a hole while carrying sandbags. It was noted that 
the veteran's injury was incurred in the line of duty, and 
the veteran was on active duty for training at the time of 
the injury.  

The February 2002 VA examination indicates that the veteran 
reported having continued pain in his left foot, especially 
with weightbearing and prolonged use.  

On examination, the veteran had a mild cavus foot and large 
dorsal spur on the first and second metatarsal base area of 
the right foot, which was asymptomatic.  There was palpable 
pain, without signs of swelling, skin alteration or other 
abnormality over the third metatarsal shaft of the left foot.  

The motion of the second, third, fourth and fifth metatarsal 
phalangeal joints was normal, with full and free range of 
motion.  There was no evidence of neuroma.  

The X-ray studies were unremarkable.  The impression was that 
of essentially normal examination, with the exception of 
palpable pain along the left third metatarsal shaft.  There 
were no clinical signs of abnormality to include arthritis, 
old fracture, non-union, or gout.  

There was no limitation of motion or limited function due to 
pain or after repeated use, and there was no weakened 
movement, fatigue or pain due to restricted range of motion.  

An April 2004 private orthopedic examination indicates that 
the veteran complained of having tenderness in the plantar 
surface over the metatarsal head.  The X-ray study of the 
left foot was essentially unremarkable.  The impression was 
that of "painful left foot, etiology unknown."  

The April 2005 VA examination indicates that the veteran 
reported having pain at a level of 2 or 3 out of 10.  He had 
progressive weakness, occasional stiffness, instability and 
fatigability.  He denied swelling or heat.  He noted that his 
symptoms would worsen when he used ladders and did 
weightbearing activities.  

On examination, there were no open lesions or sign of acute 
bacterial infection.  There were no signs of skin changes.  
There was pain on palpation located on the plantar aspect of 
the foot located at the midportion of the metatarsal shaft 
area.  

There was no pain on range of motion of the 
metatarsophalangeal joint or pain on gait.  Muscle strength 
testing was 5 out of 5 to dorsiflexion, plantar flexion, 
inversion, and eversion.  There was no loss of range of 
motion or increased pain following repetitive motions or 
exercise.  Gait evaluation was normal.  

There was no limping.  There was no limb length inequality.  
The veteran was able to stand on the ball of his feet.  There 
were no callosities or unusual shoe wear.  There were no 
hammertoes, high arch, claw-foot, or other deformity.  

The X-ray studies showed no signs of change to the metatarsal 
heads.  There appeared to be a well-healed fracture of the 
third metatarsal at the metatarsal neck.  No other osseous 
deformities were noted.  

The examiner noted that the X-ray studies were inconclusive 
regarding any possible soft tissue changes that might have 
occurred status post injury.  

The diagnosis was that of no current bony deformities at this 
time; possible changes to soft tissue structures.  The 
examiner noted that in his opinion, the veteran's third 
metatarsalgia and local tenderness by examination were less 
likely than not caused by the foot injury in service.  

At the January 2006 hearing, the veteran testified that he 
had continued pain and problems with his left foot.  


Law and Regulations

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2005).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  
38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.6(a), (d) (2005); Biggins v. Derwinski, 1 Vet. 
App. 474, 477-78 (1991).  

ACDUTRA is, generally, full-time duty in the Armed Forces 
performed by reserves for training purposes.  38 C.F.R. 
§ 3.6(c)(1) (2005).  Service connection for a person on 
inactive duty for training is permitted only for injuries, 
not diseases, incurred or aggravated in line of duty.  See 
Brooks v. Brown, 5 Vet. App. 484, 485 (1993).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  


Analysis

The veteran's service records show that he fractured his 
third metatarsal while on active duty for training in October 
1990.  

The subsequent medical evidence and current medical evidence 
shows that the veteran has chronic pain in the area of the 
third metatarsal fracture that was incurred on active duty 
for training.  

Given the current medical findings and the evidence of injury 
in service, the Board finds the evidence to be in relative 
equipoise in showing that the veteran as likely as not has 
residuals of a third metatarsal joint fracture due to the 
injury that was incurred in service.  

Hence, by extending the benefit of the doubt to the veteran, 
service connection is warranted.  

The Board notes that, under normal circumstances, it would 
discuss VA compliance with the Veterans Claims Assistance Act 
of 2000 (VCAA).  Public Law No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  

As the benefit sought herein has been granted, the veteran is 
not prejudiced by the Board's failure to discuss this matter.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  



ORDER

Service connection for the residuals of a third metatarsal 
joint fracture is granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


